 


 HJ 78 ENR: Making further continuing appropriations for fiscal year 2016, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. J. RES. 78 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2016, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2016 (Public Law 114–53) is further amended by striking the date specified in section 106(3) and inserting December 22, 2015.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 